Exhibit 10.1
 
EMPLOYMENT AGREEMENT


THIS EMPLOYMENT AGREEMENT (this “Agreement”) is made this 19th day of May 2014
(the “Effective Date”), by and between MYOS Corporation, a Nevada corporation
(the “Company”), and Joseph C. DosSantos (the “Executive”).


WHEREAS, the Company desires to employ the Executive and the Executive desires
to be employed by the Company on the terms and conditions herein provided.


NOW, THEREFORE, in consideration of the mutual agreements contained herein and
intending to be legally bound hereby, the parties hereto hereby agree as
follows:


 
1.
Employment. The Company hereby agrees to employ the Executive, and the Executive
hereby agrees to be employed by the Company, on the terms and conditions set
forth herein.



 
2.
Term. The employment of the Executive by the Company shall commence on the
Effective Date and terminate one year from the Effective Date (the “Initial
Term”), unless sooner terminated as hereinafter provided.  Following the Initial
Term, this Agreement shall be automatically renewed for successive additional
one (1) year terms (each a “Renewal Term” and together with the Initial Term,
the “Term”), unless either party gives prior written notice of non-renewal to
the other party at least sixty (60) days prior to the termination date of the
Initial Term or the then current Renewal Term, as applicable.

 
 
3.
Positions and Duties. The Executive shall serve as Chief Financial Officer of
the Company and shall have such duties and responsibilities commensurate with
such positions and such additional duties and responsibilities commensurate with
such position as may be assigned to him from time to time by the Company’s Board
of Directors and executives.  Executive shall have the authority as is
commensurate for performance of his duties and responsibilities, subject to the
terms of this Agreement and to the authority of the Company’s Board of
Directors. During the Term, the Executive shall devote his full business time,
attention, skill and efforts to the business and affairs of the Company.
Notwithstanding the foregoing, the Executive may engage reasonable amounts of
time in charitable, educational, religious, civic and professional activities,
provided that such activities do not materially interfere with the services
required to be rendered to the Company hereunder and do not violate the
restrictive covenants set forth in Section 10 below.



 
4.
Compensation and Related Matters. For services rendered by the Executive
hereunder during the Term, the Executive shall be compensated as follows:



 
(a)
Base Salary. The Company shall pay the Executive a base salary (the “Base
Salary”) to be determined, from time to time, by the Company’s Board of
Directors (or the Compensation Committee of the Board of Directors). The initial
Base Salary for the first year following the Effective Date shall be Two Hundred
Thousand ($200,000.00) per annum. The Base Salary shall be payable in accordance
with the Company’s customary payroll practices. The Company shall review the
Executive’s performance and Base Salary at least annually during normal Company
salary reviews, and any adjustments to the Base Salary shall be determined by
the Company’s Board of Directors (or the Compensation Committee of the Board of
Directors), in its sole discretion.

 
 
 

--------------------------------------------------------------------------------

 
 
 
(b)
Signing Bonus. The Company shall pay the Executive a signing bonus (the “Signing
Bonus”) of Fifteen Thousand ($15,000.00) in accordance with the Company’s
customary payroll practices but in no event later than the Company’s first
payroll period subsequent to the Effective Date; provided that the Executive
shall repay the gross amount of the Signing Bonus if, prior to the sixth month
anniversary of the Effective Date, the Executive terminates his employment
without Good Reason (as defined below) or is terminated by the Company for Cause
(as defined below).

 
 
(c)
Cash Bonus. The Executive may receive an annual cash bonus in an amount up to
50% of his then current Base Salary, as may be determined by the Board of
Directors (or the Compensation Committee of the Board of Directors), in its sole
discretion, in light of the Company’s then existing and expected business, the
Executive’s performance, the then prevailing industry standards (for similarly
situated companies) and the bonuses to be paid to other officers of the Company.
The cash bonus will be determined and paid no later than ninety (90) days
following the end of the calendar year.

 
 
(d)
Benefits. The Executive shall be entitled to participate in all compensation and
employee benefit plans or programs generally available to all employees of the
Company, to the fullest extent permissible under the general terms and
provisions of such plans or programs and in accordance with the provisions
thereof including, without limitation, incentive compensation, bonus, group
hospitalization, health, dental care, life, disability or other insurance,
tax-qualified and nonqualified pension, savings, thrift and profit-sharing
plans, termination or severance pay programs, sick-leave plans, travel or
accident insurance, automobile allowance or automobile lease plans, and
executive continent compensation plans, and equity compensation programs,
including, without limitation, capital accumulation programs, stock purchase,
restricted stock and stock option plans (such plans and programs, collectively,
the “Employee Benefit Plans”).

 
 
(e)
Expenses. The Company shall reimburse the Executive for all reasonable
out-of-pocket travel or other business expenses actually incurred or paid by the
Executive in connection with the performance of his duties and obligations under
this Agreement, subject to the Executive’s presentation of itemized vouchers,
receipts and documentation and consistent with the reimbursement policies and
procedures as the Company may, from time to time, establish for senior officers.

 
 
(f)
Vacation. Executive shall be entitled to four (4) weeks of paid vacation per
year. The Executive shall take his vacation at such time or times as the
Executive and the Company shall determine to be mutually convenient. In
addition, Executive shall be entitled to all other holidays, sick days and
personal days as are consistent with the Company’s policies in effect from time
to time.

 
 
2

--------------------------------------------------------------------------------

 
 
 
(g)
Directors and Officers Insurance. During the Term, the Company shall maintain
insurance covering its directors and officers, including the Executive, against
lawsuits for errors, omissions and other liabilities, containing minimum
coverage amount of $5,000,000 in the aggregate; provided, however, that the
amount of the insurance coverage may be adjusted by the Company with the
Executive’s approval.

 
 
(h)
Stock Option Grant. Executive shall be granted a stock option to purchase Twenty
Thousand (20,000) shares of the Company’s common stock (the “Stock Option”)
pursuant to the Company’s 2012 Equity Incentive Plan, as amended (the “Incentive
Plan”).  The Stock Option shall vest in four (4) equal annual installments
commencing on the first anniversary of the Effective Date, subject to
Executive’s employment with the Company on the applicable vesting date. All
other terms and conditions of such award shall be governed by the terms and
conditions of the Incentive Plan and the applicable award agreement.  The
Executive agrees and acknowledges that any sale of shares issued upon the
exercise of the Stock Option shall comply with the Company’s insider trading
policy. The Executive further agrees and acknowledges that the shares issued
upon the exercise of the Stock Option are “restricted securities” within the
meaning of Rule 144(a)(3) under the Securities Act of 1933, as amended, and
therefore may not be sold or otherwise disposed of by Executive in any manner
that would constitute a violation of any applicable federal or state securities
laws, any rules of any national securities exchange on which the Company’s
securities may be traded, listed or quoted, or in violation of any Company
policy. Upon the termination of the Executive’s employment, any unvested portion
of the Stock Option shall immediately be deemed forfeited and cancelled as of
the Date of Termination (as defined below). Notwithstanding the foregoing, upon
the consummation of a transaction resulting in a Change in Control (as defined
below), any unvested portion of the Stock Option shall be accelerated and deemed
fully vested as of the effective date of the consummation of such Change in
Control transaction.



 
5.
Early Termination. This Agreement may terminate prior to expiration of the
Initial Term or the then current Renewal Term as provided in accordance with
Section 2 above, or by reason of any of the following:



 
(a)
By Company for Cause. The Company may terminate this Agreement for “Cause” (as
defined below). For purposes of this Agreement, “Cause” shall mean: (i) the
gross and willful misconduct on the part of the Executive in connection with the
performance of his duties and responsibilities hereunder; (ii) the breach by
Executive of any material provision of this Agreement, which breach shall remain
uncured by Executive thirty (30) days after receipt of the Company’s notice of
breach (provided, however, that if, in the reasonable judgment of the Company,
such breach is not curable, then the Company is not obligated to provide such
thirty (30) day cure period and shall have the right to immediately terminate
this Agreement); (iii) commission by Executive of fraud, embezzlement,
misrepresentation or an act of dishonesty in connection with his duties
hereunder; (iv) the commission of a felony or a misdemeanor involving moral
turpitude; (v) Executive has willfully and repeatedly refused or failed to
follow specific, lawful and reasonable directions of the Board of Directors and
the failure of the Executive to remedy such refusal or failure thirty (30) days
after of receipt of the Company’s written notice thereof; or (vi) the violation
by Executive of any statutory or common law duty of loyalty to the Company as
determined in a final non-appealable judgment by a court of competent
jurisdiction.

 
 
3

--------------------------------------------------------------------------------

 
 
 
(b)
By Executive for Good Reason. The Executive may terminate this Agreement for
“Good Reason” (as defined below). For purposes of this Agreement, “Good Reason”
shall mean: (i) the breach by the Company of any material provision of this
Agreement, which breach shall remain uncured by the Company thirty (30) days
after receipt of the Executive’s notice of breach; (ii) the relocation of the
principal location of Executive’s employment outside of a 50-mile radius from 45
Horsehill Road, Cedar Knolls, New Jersey, without Executive’s prior written
consent; (iii) any diminution in Executive’s title; or (iv) following a Change
of Control, if there shall be: (A) any material diminution in the duties of
Executive, or (B) any material reduction of the compensation due the Executive
pursuant to Section 4 hereof or any material diminution of the rights granted to
the Executive under this Agreement, except for across-the-board salary
reductions similarly affecting all executives or senior officers of the Company.

 
 
(c)
Death or Disability of Executive. This Agreement shall terminate immediately
upon the death of Executive or the Company’s determination of Executive’s
“Disability” (as defined below). For purposes of this Agreement, “Disability”
shall mean: (i) that the Executive is permanently disabled so as to qualify for
full benefits under the Company’s then-existing disability insurance policy; or
(ii) if the Company does not maintain any such disability policy on the date of
determination, the inability of the Executive to work for a period of six (6)
full calendar months during any nine (9) consecutive calendar month period due
to illness or injury of a physical or mental nature, supported by the completion
by the Executive’s attending physician or a doctor for the Company or its
insurer of a medical certification form outlining the disability and treatment,
if at the end of such disability period, there is no reasonable probability of
Executive promptly resuming full-time service pursuant to the terms of this
Agreement.



 
6.
Severance Provisions Generally.



 
(a)
Any termination of Executive’s employment by the Company shall be communicated
by written Notice of Termination to Executive and any termination by the
Executive of his employment shall be communicated by written Notice of
Termination to the Company. For purposes of this Agreement, a “Notice of
Termination” shall mean a notice that shall indicate the specific termination
provision in this Agreement relied upon and shall set forth in reasonable detail
the facts and circumstances claimed to provide a basis for termination of the
Executive’s employment under the provision so indicated.

 
 
4

--------------------------------------------------------------------------------

 
 
 
(b)
For purposes of this Agreement, the “Date of Termination” shall mean (i) if the
Executive’s employment is terminated by his death, the date of his death, (ii)
if the Executive’s employment is terminated for Cause or without Cause by the
Company, the date specified in the Notice of Termination, (iii) if the
Executive’s employment is terminated as a result of a Disability, the date on
which the Company determines that the Executive is Disabled, and (iv) if the
Executive terminates his employment for Good Reason or otherwise voluntarily
terminates his employment without Good Reason, the date specified in the Notice
of Termination.



 
(c)
If this Agreement is terminated by the Company for Cause or by reason of
Executive’s death or Disability or if this Agreement is terminated by the
Executive without Good Reason, then the Company shall pay Executive the
following:

 
(i) Accrued and unpaid Base Salary up to and including the Date of Termination;
 
(ii) Accrued and unpaid benefits to the Executive under Employee Benefit Plans
up to and including the Date of Termination; and
 
(iii) In the case of termination by reason of Executive’s death, the retention
of the Stock Option to the extent vested as of immediately prior to the Date of
Termination. For the avoidance of doubt, any unvested portion of the Stock
Option shall be deemed forfeited and cancelled as of the Date of Termination in
the case of termination by the Company for Cause or by Executive without Good
Reason.


 
(d)
If this Agreement is terminated by the Company (other than a termination by the
Company for Cause or by reason of Executive’s death or Disability ) or by the
Executive with Good Reason, then the Company shall pay Executive the applicable
severance payments as set forth in Section 7. Said severance payments shall be
payable in equal installments every two weeks over the applicable severance
period in accordance with the Company’s customary payroll practices.



 
(e)
If this Agreement is terminated by the Company (or its successor) in connection
with or as a result of a Change in Control, then the Company shall pay Executive
the severance payments as set forth in Section 8 below.

 
 
(f)
Executive shall not be required to mitigate (by seeking any other employment,
self-employment or any other income producing pursuit) any amounts or benefits
payable to him upon termination of this Agreement.

 
 
(g)
Executive shall not be required to set off against any amounts or benefits
payable to him upon termination of his employment under this Agreement, any
compensation for other employment, consultancy or unemployment benefits received
while he is receiving payments and benefits under this Agreement.



 
5

--------------------------------------------------------------------------------

 
 
 
7.
Severance Payments. The Company shall provide Executive the following severance:



 
(a)
Accrued and unpaid Base Salary up to and including the Date of Termination;



 
(b)
Accrued and unpaid benefits to the Executive under Employee Benefit Plans up to
and including the Date of Termination;



 
(c)
The retention of the Stock Option to the extent vested as of immediately prior
to the Date of Termination;



 
(d)
Continued provision of Base Salary for twelve (12) months following the Date of
Termination, unless the Date of Termination occurs within one year of the
Effective Date, in which case continued provision of Base Salary will be limited
to a period of six (6) months;



 
(e)
A cash amount equal to the greater of (i) $50,000 or (ii) the average of all
annual cash bonuses theretofore received by Executive under this Agreement; and

 
 
(f)
(vi) 100% of COBRA premiums for Executive and his immediate family for twelve
(12) months following the Date of Termination, unless the Date of Termination
occurs within one year of the Effective Date, in which case payment of such
COBRA premiums will be limited to a period of six (6) months.



 
8.
Severance Due to a Change in Control.



 
(a)
For purposes of this Agreement, a “Change in Control” shall mean: (i) the sale,
conveyance or disposition (in one or a series of related transactions) of all or
substantially all of the stock or assets of the Company, or (ii) a consolidation
or merger of the Company with or into any other corporation or corporations;
provided, however, that a consolidation or merger involving the Company shall
not be deemed to be a Change in Control if (A) the other party (or, if more than
one, one of the other parties) to such transaction is an affiliate of the
Company or (B) following completion of the transaction, the holders of shares of
the Company’s capital stock immediately prior to the transaction, own shares
which represent a majority of voting power of the surviving corporation (it
being understood that for purposes of this Section 8, (X) the phrase “majority
of the voting power” of a corporation shall mean a majority of all of the then
outstanding capital stock of the corporation having voting power, and (Y) the
phrase “affiliate of the Company” shall mean, with respect to the Company, any
other person or entity which directly or indirectly controls, is controlled by
or under common control with the Company.

 
 
6

--------------------------------------------------------------------------------

 
 
 
(b)
If, at any time after the Effective Date, this Agreement is terminated by the
Company (or its successor) in connection with or as a result of a Change in
Control or by the Executive for Good Reason in connection with or following a
Change in Control, then the Company (or its successor) shall provide Executive
the following severance: (i) Accrued and unpaid Base Salary up to and including
the Date of Termination; (ii) Accrued and unpaid benefits to the Executive under
Employee Benefit Plans up to and including the Date of Termination; (iii) The
retention of 100% of the Stock Option which shall be deemed fully vested as of
the effective date of the consummation of the Change in Control transaction;
(iv) Continued provision of Base Salary for twelve (12) months following the
Date of Termination, unless the Date of Termination occurs within six months of
the Effective Date, in which case continued provision of Base Salary will be
limited to a period of six (6) months; (v) A cash amount equal to the greater of
(i) $50,000 or (ii) the average of the annual cash bonuses theretofore received
by Executive under this Agreement during the three (3) years immediately
preceding the Date of Termination; and (vi) 100% of COBRA premiums for Executive
and his immediate family for twelve (12)  months following the Date of
Termination, unless the Date of Termination occurs within six months of the
Effective Date, in which case payment of such COBRA premiums will be limited to
a period of six (6) months.



 
9.
Confidentiality.



 
(a)
“Confidential Information” shall mean all information (in written, oral or
electronic form) of the Company and its affiliates that is designated by the
Company as being confidential or should have been reasonably understood by
Executive to be confidential. Confidential Information shall include, without
limitation, all documentation provided by the Company, including but not limited
to, all inventions, technology, trade secrets, know-how, technical information
and data, improvements, formulas, research, development, laboratory notebooks,
processes, diagrams, designs, drawings, engineering, test procedures and
specifications, manufacturing specifications, configurations, packaging, search
results, and any documents or materials relating thereto, business, financial,
accounting, insurance, and marketing information, analyses, forecasts,
predictions or projections, documents, systems, specifications, research and
development information, prices, proposed transaction terms and other commercial
information and/or trade and business secrets.



 
(b)
Confidential Information shall not include information that: (i) is or becomes
public domain through no action on the part of Executive; (ii) is lawfully
obtained from any source other than the Company, without an obligation to keep
it confidential; (iii) is previously known to Executive without an obligation to
keep it confidential; (iv) is required to be disclosed pursuant to any
applicable law, regulation, judicial or administrative order or decree, or
request by other regulatory organization having authority pursuant to the law;
provided, however, that Executive shall first have given prior written notice to
the Company so that the Company may seek a protective order requiring that the
Confidential Information not be disclosed; or (v) is independently developed by
Executive without the use of the Confidential Information.

 
 
7

--------------------------------------------------------------------------------

 
 
 
(c)
Executive hereby agrees that, during the Term and for three (3) years
thereafter, he: (i) shall use the Confidential Information solely in connection
with the performance of his duties under this Agreement, and not for any other
purpose whatsoever without the prior express written consent of the Company;
(ii) shall not copy, disclose or reveal any of the Confidential Information to
any third party without the prior express written consent of the Company; (iii)
shall take strict precautions to maintain the confidentiality of the
Confidential Information received; (iv) shall, within five (5) days of a written
request by the Company, destroy or return any and all copies on any media
containing the Confidential Information.



 
(d)
Unauthorized disclosure or use of Confidential Information may give rise to
irreparable injury, which may not be adequately compensated by damages. In the
event of a breach or threatened breach of this Section 9, the Company shall be
entitled to a preliminary injunction and a temporary restraining order
restraining the Executive from using or disclosing the Confidential Information
or such other equitable relief as may be necessary to protect the interests of
the Company. Such remedy shall be additional to and not a limitation upon any
other remedy which may otherwise be legally available to the Company, including
but not limited to a remedy for actual damages occasioned by the breach of the
terms of this Section 9 (which damages shall include costs, expenses and
reasonable attorneys’ fees).



 
(e)
Executive acknowledges and agrees that he is aware that: (i) the Confidential
Information may contain material, non-public information regarding the Company
and/or its affiliates (“Insider Information”) and (ii) the United States
securities laws prohibit any persons who have material, non-public information
concerning the Company and/or its affiliates from purchasing or selling
securities of the Company or from communicating such information to any person
under circumstances in which it is reasonably foreseeable that such person is
likely to purchase or sell such securities in reliance upon such information.
Accordingly, the Executive acknowledges and agrees to maintain all Confidential
Information and material non-public information of the Company and/or its
affiliates. The Executive acknowledges and agrees that he will abide by all
laws, rules and regulations relating to the handling of and acting upon Insider
Information (including trading (directly or indirectly) while in possession of
Insider Information or disclosing or utilizing Insider Information in connection
with the purchase or sale of securities). Further, the Executive will not, and
will use his best efforts to ensure that his affiliates (and any person acting
on their behalf or in concert with them) will not, trade in the securities of
the Company (including any securities convertible into such securities, or any
other right to acquire such securities) on the basis of, or if and while it or
its representatives are in possession of Insider Information until such time as
the Company has publicly disclosed such information.

 
 
8

--------------------------------------------------------------------------------

 
 
 
10.
Non-Competition and Non-Solicitation.



 
(a)
The Executive covenants and agrees that during the Term hereof and for a period
of two (2) years following the termination of his employment hereunder (the
“Restricted Period”), that he will not, directly or indirectly, at any time
during the Term and/or the Restricted Period and anywhere within the continental
United States:



(i) own, operate, manage, join, control, participate in the ownership,
management, operation or control of, or be paid or employed by, or acquire any
securities of, or otherwise become associated with or provide assistance to, as
an employee, consultant, director, officer, shareholder, partner, agent,
associate, principal, representative or in any other capacity, any business
entity which engages in any directly competitive line of business in which the
Company is engaged during the Executive’s employment with the Company
(including, but not limited to, the development and commercialization of
therapeutic and dietary supplement products relating to myostatin inhibition);
provided, however, that the foregoing shall not prevent the Executive from
owning, in the aggregate, an amount not exceeding five percent (5%) of the
issued and outstanding voting securities of any class of any corporation whose
voting capital stock traded or listed on a national securities exchange or in
the over-the-counter market; and
 
(ii) solicit to employ or engage, for or on behalf of himself or any third
party, any employee, vendor or agent of the Company.


 
(b)
The Executive hereby agrees that he will not, directly or indirectly, for or on
behalf of himself or any third party, at any time during the Term and/or the
Restricted Period, solicit any customers of the Company (and/or its successor)
with respect to products or services directly competitive with products or
services then being sold by the Company (and/or its successor).



 
(c)
If any of the restrictions in this Section 10 shall be held by a court of
competent jurisdiction to be unenforceable, illegal or invalid by reason of the
extent, duration or geographical scope thereof or otherwise, then the court
making such determination shall have the right to reduce such extent, duration,
geographical scope or other provisions hereof, and this Section 10, in its
reduced form, shall be remain valid, in full force and effect and enforceable in
the manner contemplated hereby.



 
11.
Ownership of Product Ideas and Assignment.



 
(a)
The Executive will disclose to the Company all Product Ideas. For purposes of
this Agreement, “Product Ideas” shall mean all ideas, potential marketing and
sales relationships, inventions, copyrightable expressions, research, plans for
products or services, marketing plans, original works of authorship, know how,
trade secrets, information, data, developments, discoveries, improvements,
modifications, technology and designs, whether or not eligible for patent or
copyright protection, which relate to the business of the Company, made,
conceived, expressed, developed, or actually or constructively reduced to
practice by the Executive within the scope of Executive's employment, whether
solely or jointly with other Company employees or consultants retained by
Company during the Term.

 
 
9

--------------------------------------------------------------------------------

 
 
 
(b)
The Executive acknowledges and agrees that the Product Ideas and any resulting
patents or trademarks shall be the exclusive property of the Company, and that
all of said Product Ideas shall be considered as “work made for hire” belonging
to the Company. To the extent any such Product Ideas, under applicable law, may
not be considered work made for hire by the Executive for the Company, the
Executive hereby assigns and, upon its creation, automatically and irrevocably
assigns to the Company, without any further consideration, all right, title and
interest in and to such Product Ideas, including, without limitation, any
copyright, other intellectual property rights, all contract and licensing
rights, and all claims and causes of action of any kind with respect to such
materials. The Company shall have the exclusive right to use the Product Ideas,
whether original or derivative, for all purposes without additional compensation
to the Executive. At the Company’s expense, the Executive will assist the
Company to perfect the Company’s rights in the Product Ideas and to protect the
Product Ideas throughout the world, including, without limitation, promptly
executing and delivering such patent, copyright, trademark or other
applications, assignments, descriptions and other instruments and to take such
actions for and on behalf of the Executive as may be necessary to vest title to
and/or defend or enforce the rights of the Company in the Product Ideas.



 
12.
Specific Performance; Injunctive Relief. The Company and the Executive each
acknowledge and agree that irreparable damage would occur in the event that the
provisions of Sections 9, 10 or 11 of this Agreement were not performed in
accordance with its specific terms or were otherwise breached. It is accordingly
agreed that the parties shall be entitled to seek an injunction or injunctions
to prevent breaches of the such provisions of this Agreement and to enforce
specifically the terms and provisions thereof in any court of the United States
or any state thereof having jurisdiction, this being in addition to any other
remedy to which they may be entitled at law or equity.



 
13.
Indemnification. The Company shall indemnify and hold harmless Executive to the
maximum extent permitted by the Company’s Articles of Incorporation, By-Laws,
and the Nevada Corporations Code, as amended.

 
 
14.
Withholding. The Company shall be entitled to deduct and withhold, from the Base
Salary, bonuses, severance payments and/or any other amounts otherwise payable
pursuant to this Agreement, such amounts as the Company determines that it is
required to deduct and withhold under the Internal Revenue Code of 1986, as
amended, or any provision of state or local tax law, with respect to the making
of such payment.

 
 
15.
Severability. Whenever possible, each provision of this Agreement will be
interpreted in such manner as to be effective and valid under applicable law,
but if any provision of this Agreement other than Section 4 (it being
acknowledged by the Parties that Section 4 is an integral and material part of
this Agreement) is held to be invalid, illegal or unenforceable in any respect
under any applicable law or rule in any jurisdiction, such invalidity,
illegality or unenforceability will not affect any other provision or any other
jurisdiction, but this Agreement will be reformed, construed and enforced in
such jurisdiction as if such invalid, illegal or unenforceable provision had
never been contained herein.

 
 
10

--------------------------------------------------------------------------------

 
 
 
16.
Notice.



For the purposes of this Agreement, notices, demands and all other
communications provided for in this Agreement shall be in writing and shall be
deemed to have been duly given when personally delivered or (unless otherwise
specified) mailed by United States certified mail, return receipt requested,
postage prepaid, or one day after delivery to an overnight air courier
guaranteeing next day delivery, addressed as follows:


If to Executive:


Joseph C. DosSantos
20 Skytop Drive
Denville, NJ 07834


If to the Company:


MYOS Corporation
45 Horsehill Road, Suite 106
Cedar Knolls, NJ  07927
Attention: Chairman of the Board


 
17.
Validity. The invalidity or unenforceability of any provision or provisions of
this Agreement shall not affect the validity or enforceability of any other
provision of this Agreement, which shall remain in full force and effect.

 
 
18.
Assignment. This Agreement may not be assigned by the Executive, but may be
assigned by the Company to any successor to, or assign of, its business and will
inure to the benefit and be binding upon any such successor or assign. The term
“the Company” as used throughout this Agreement shall include (i) any successors
or assigns of Company, and (ii) any successor, individual, association,
partnership or corporation to which all or substantially all of the business,
stock or assets of the Company shall have been transferred, and (iii) any other
corporation into or with which Company shall have or has been merged,
consolidated, reorganized or absorbed, all of whom shall be bound by the
provisions of this Agreement, provided that no such assignment, sale of assets,
merger or other such event shall relieve the Company, of its obligations
hereunder.

 
 
19.
Counterparts. This Agreement may be executed in several counterparts, each of
which may be delivered by and among the parties by facsimile or other electronic
transmission and each of which shall be deemed to be an original but all of
which together will constitute one and the same instrument.

 
 
20.
Entire Agreement. This Agreement constitutes the entire agreement between the
parties pertaining to the subject matter hereof, and fully supersedes any and
all prior agreements between the parties hereto respecting the Executive’s
employment. In addition, no amendment or modification to this Agreement shall be
valid unless set forth in writing and signed by each of the parties.

 
 
11

--------------------------------------------------------------------------------

 
 
 
21.
Headings. The headings contained herein are for reference purposes only and
shall not in any way affect the meaning or interpretation of this Agreement.

 
 
22.
Governing Law. The validity, interpretation, construction and performance of
this Agreement shall be governed by the laws of the State of New Jersey without
regard to its conflicts of law principles.

 
 
23.
Representations.

 
 
(a)
Executive’s Representations. Executive hereby represents and warrant to the
Company that (i) the execution, delivery and performance of this Agreement by
Executive does not and will not conflict with, breach, violate or cause a
default under any contract, agreement, instrument, order, judgment or decree to
which Executive is a party or by which he is bound, (ii) Executive is not a
party to or bound by any employment agreement, non-compete agreement or
confidentiality agreement with any other person or entity, and (iii) upon the
execution and delivery of this Agreement by all of the parties hereto, this
Agreement shall be valid and binding obligation of Executive, enforceable in
accordance with its terms.



 
(b)
Company’s Representations. Company hereby represents and warrants to the
Executive that (i) the execution, delivery and performance of this Agreement by
Company does not and will not conflict with, breach, violate or cause a default
under any contract, agreement, instrument, order, judgment or decree to which
Company is a party or by which Company is bound, (ii) this Agreement has been
duly approved by its Board of Directors (or the Compensation Committee of the
Board of Directors) and the undersigned signatory of the Company has authority
to execute this Agreement on behalf of the Company, and (iii) upon the execution
and delivery of this Agreement by all parties hereto, this Agreement shall be
the valid and binding obligation of Company, enforceable in accordance with its
terms.



 
24.
Survival. Sections 4(h), 6, 7, 8, 9, 10, 11, 12, 13, 14, 16, 17, 20, 22, 24 and
25 shall survive the termination of this Agreement.



 
25.
Attorneys Fees. The parties shall be responsible for their own respective costs
and expenses incurred in connection with negotiation and execution of this
Agreement and any dispute involving this Agreement including attorney fees and
costs.



[Signature Page Follows]
 
 
12

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the parties have executed this Employment Agreement on the
date and year first above written.


MYOS Corporation
 
By:
/s/ Dr. Robert J. Hariri
Name:
Dr. Robert J. Hariri
Title:
Executive Chairman



EXECUTIVE
 

/s/ Joseph C. DosSantos
Joseph C. DosSantos

 
 
 
13

--------------------------------------------------------------------------------